


110 HR 1235 IH: Public Housing Equal

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1235
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Ms. Velázquez (for
			 herself, Mr. Crowley,
			 Mr. Engel,
			 Mr. Serrano,
			 Mr. Weiner,
			 Mr. Nadler,
			 Mrs. Maloney of New York,
			 Mr. Meeks of New York, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend section 9 of the United States Housing Act of
		  1937 to ensure that operating and capital assistance is provided for certain
		  previously assisted public housing dwelling units.
	
	
		1.Short titleThis Act may be cited as the
			 Public Housing Equal Treatment Act of
			 2007.
		2.Treatment of
			 certain previously assisted public housing
			(a)In
			 generalSection 9 of the United States Housing Act of 1937 (42
			 U.S.C. 1437g) is amended by adding at the end the following new
			 subsection:
				
					(o)Ensuring correct
				assistance
						(1)In
				generalNotwithstanding any
				other provision of law, in determining the allocations for each public housing
				agency from the Operating and Capital Funds pursuant to this section, the
				Secretary shall include as dwelling units eligible for such assistance all
				public housing dwelling units that—
							(A)are owned by the public housing agency at
				the time of such determination; and
							(B)before the date of
				the enactment of the Public Housing Equal
				Treatment Act of 2007 have received development, operating,
				capital, or modernization assistance pursuant to the terms of any agreement
				with Department of Housing and Urban Development authorizing the agency to
				expend such funds on behalf of such
				units.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to assistance under
			 section 9 of the United States Housing Act of 1937 for fiscal year 2008 and
			 each fiscal year thereafter.
			
